ATXWRNEYGENERAL
                      OF ?llYExAs
                      AUSTIN il.
                               'I%ELIS




Honorable Bill S. Watkins
County Attorney
Llano county
Llano, Texas
Dear Sir:                   Opinion No. O-4548
                            Re: Construction, of Article 6675a-10,
                                 Revised Civil Statutes.
        We acknowledgereceipt of your request for an opinion of
this department on the above captioned subject. .Yoy request is
as follows:
       "The Commission of Appeals In Stovall vs. Shivers,
   103 S.W; ,(2d)363, very clearly covered the method of
   distributionof-general road and bridge money of a
   county In ~construlngArticle 6740; but In its last
   paragraph It stated (Aa to that portion'of automobile
   reglstratlonfees retained by Van Zandt County, Article
   6675a-10 expressly provides how same shall.be expended,
   and for that reason it Is obvious that.Atitlcle 6740
   has .noappllcatlon'tosame.'
       "Article 6675a-10 provides that automobile regls-
   tratlon fees r&ained by a county shall be placed In
   the Road and Bridge Fuxidof the county and shall be
   used 'for the constructionand maintenance of lateral
   roads in such county under the superv$.slonof the County
   Engineer, If there be done,an@ If there Is no such
   Engineer, then the County CommIssIoneratCourt shall-
   have authority to command the services of the Division
   Englnee~rof the estateHighway Department'forthe purpose
   'ofsupervising the constructionand surveying of lateral
   roads in the~'r6spectlvecounties.'
        "The Commissioners'Court has requested of me an
   opinion as to how this automobile registrationmoriey
    should be divided among the four precincts.
        "I have advlse,dthe Court that In my opinion Article
    6675a-10 does not provide for the expenditure of this
    money In Lland County In view of the fact that we have
    no countyen&neer and do not desire to command the
    services of the District Engineer of the State Highway
Honorable Bill S. Watkins, Page 2                 o-4548


   Department. That being the case Jt seems to me'that
   the law Is silent,as to how this money should be
   divided among the four precincts.
       "PrecinctNo. 1 of Llano County pays approximately
   55% of the county taxes, has probably more lateral
   roads than any other precinct snd is claiming the same
   portion of automobile registrationfees as its per cent
   of taxes it pays. .Thethree other smaller preclnc,tsare
   claiming this money should be divided equally among the
   four precincts.
        "In view of the Importanceof this question to all
    the countles'ofTexas, I shall appreciatevery much      .
    .youroplnlon as to what method of dlvlslon of this auto-
   ,moblle registrationmoney among the four precincts should
    .bemade."
        It Is noted that you have advised your commlssloners8court
that Llano County,doesnot have authority:to.exp.e.ndthe motor
vehicle registrationfunds retained by such county for the reason
that Llano'Countyhas no County Engineerand It .doesnot desire,to
command the services of the Division Engineer of the State Highway
Department. It is apparent that youhave arrived ,atthis conclu-
slon because of the portion of Article 6675::10,supra, which reads
as follows:
        '* * * alI.'saldmonies shall be used forthe
    constructionand maintenance of lateral ro,ads.ln
    such county under the supervlslonof the county
    engineer, lf~there be one,,and.lf,,thereIs no such
    engineer, the'county commissioners'.court shall
    have authority to.command the services'ofthe dlvl-
    slon engineer of the State Highway Department for
    the purpdse~of"supervlsing,theconstruction.and.
    surveying of Iateral,roadsln the,lrrespective
    counties:"
        We believe that.ln horderto fully answer your request, it
is necessary,thatwe dIscussArticle ~6675g-10  wasIt relates to the
advice you have given your commlssloners'~court.
        We do not donstrue the hereinabovequoted.portlonof Article
6675a-IC,~supra,as authorizing the expenditureof such funds onlY~
under the supervisionof the county engineer ora'divlslon engineer
of the State Highway Department. We are of the opinion that the
Legislaturerecognized the fact that as a general rule members of
commlsslonersl'courts are not qualified to act as engineersfor
road constructionwork; that Is, they'are not trained to survey
roads, laYout grades, ascertaindrainage areas, establish adequate
drainage structures and 'performthe many,other technical duties
necessary for the~'proper'
                         constructionof roads. Sev.eralcounties
of the state halvebeen authorized by\special laws to employ county
                             ,.;.,;     .~                      \
Honorable Bill S..Watklns, Page 3                 o-4548


 engineers aai ,thevarious acts authorizingsuch officers require
 that they be qu&lified.t'bact as such. However, the uiaji+ty~of
 the counties ln this state.do not have authority to employ a
 county engineer and.the Legislature,realizing the need for highly
 trained t+An+cal~exper~s for proper road .constructQn,merely
 'autjhorlzed
            the,+mnlsslon6rs1 'courtsto call upon,the division
 engineer of the State Highway Department to supervise the con-
'&ruction and surveying of lateral roads.
         You are, therefore,~advisedthat in our opinion the
commlsslonerstcourt Is not prohlblted from expending the motor
vehlcle:reglsQ?ati~nfunds retalned.by lt.becausethe couritydoes
not have 'acoun$y~eriglneer nor,does the commissioners8cotit de--
 sire the assistapcii;ofthe cjlvlsloneng.lneerof the State Highway
Departmen$:.Ifithe commIssioneratcourt feels that It does not
rieed',thlsassistance, then there la nothing In Article 6675a-10,
aupr&to prevent the expenddture of,such funds 'asthe needs of
.the county for lateral roads may require.
        We have re-framed your question as follows:
        ~"Whatdivision of the automobileregistration
    funds r&abed by the county should be made to the,
    four commisslone~s~~
                       precincts?"
         Article 6675a-10, supra, provides that the reglstratidn
 funds retained by the county should be used to construct and maln-
 taln the lateral roads of such county. In the cade of Stovall vs~.
 Shivers, 103 S.W.:(2d) 366, the CommPselon of Appeals said:
         "By Article 2342 of the Revised Statutes It is
    provided that,the several commissioners,together
    with the county judge, shall compose the ~~commlsslon-
    ers a court.' Such court de manifestly a unit, and is
    the agency of the whole county. The respective mem-
    bers of the commissioners'court are therefore prl-
    marlly representativesof the whole county, and not
    merely representativesof their respectiveprecSnct8.
    The duty of the commissioners1court Is to transact
    the buSinSS8, protect the Interest and promote the
    welfare of the county as a whole. ~Among the.powers
    conferred upon such county bp Article 23514re the
    following: the power to lay out and establish, change
    and discontinue roads and highways, the power to build
    bridges and keep them In repair, and the pbner to exer-
    cise general control over all roads, highways, ferries
    and bridges In their county.'
         It .lsclearly apparent that the commissioners'courts ye
 empowered and the duty rests upon them to.constrUct and-maintain
 the roa~dsof the county,ae a whole wkthout regard to precinct lines.
         In view of the fact tiiat'io
                                    .1&~4&ty      iePritOria1 limi-
 tatlon Is pIac&d upon the expenditure of the motor vehicle regls-
                              .
Honorable Bill S. Watkins, Pa& 4                    o-4548


                                                66i’5a-lo,
tration funds retained by the ,county,by.Artlcle~         supra,
you are advised that the.aoan&slonersl court tiayuse those funds
as the need of the county requires.
         Trusting that the ,foregoingfully answers your Inquiry,
we are
                               Yours very truly
                           AT!l'ORNEY
                                   GENERAL OF TEXAS

                               By s/ Richard H. Cocke
                                     Richard Ii.Cocke
                                     Assistant
RHC:ej:wc

APPROVED MAY 12, 1942
s/ Grover Sellers
;FogS;STANT
          ENERAL      "

Approved Opinion,Committeev   s,fRWF Chairman